THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

Issued Date: May ____, 2016



US$200,000.00

10% SECURED CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, STRONGBOW RESOURCES INC., a Nevada corporation (the
“Company”) promises to pay to ___________________ or its registered assigns (the
“Holder”), the principal sum of two hundred thousand dollars ($200,000) in
lawful currency of the United States (the “Principal Amount”) on November ____,
2016 (the “Maturity Date”), and to pay interest to the Holder on the aggregate
then outstanding principal amount of this Debenture at a rate of 10% per annum,
subject to Section 4 below, payable on the Maturity Date (except that, if any
such date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) in cash.  Interest shall be calculated on the basis of
a 360-day year and shall accrue daily commencing on the Issue Date until
conversion or payment in full of the Principal Amount, together with all accrued
and unpaid interest and other amounts which may become due hereunder, has been
made.

This Debenture is subject to the following additional provisions:



1.

Subscription Agreement

This Debenture has been issued pursuant to a subscription agreement between the
Company and the Holder dated May ____, 2016 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Debenture, and this Debenture is
subject in all respects to the terms of the Subscription Agreement and
incorporates the terms of the Subscription Agreement to the extent that they do
not conflict with the terms of this Debenture.  This Debenture may not be
transferred, assigned or exchanged.



2.

Events of Default



2.1

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):



(a)

any default in the payment of the Principal Amount of this Debenture, the
Subscription Agreement or under the General Security Agreement, as defined
below, when the same becomes due hereunder or thereunder, or if the Company
makes default in the observance or performance of something required to be done
or some covenant or condition required to be observed or performed herein, the
Subscription Agreement or in the General Security Agreement and, if such default
is capable of being cured by the Company, the same is not cured within 15
calendar days (or, if such default is capable of being cured by the Company but
not within such period of time and the Company has commenced taking action to
cure such default within such period of time and diligently and in good faith
continues taking such action, such greater period of time, not exceeding an
additional 15 calendar days as may be necessary to cure such default); and





- 2 -






(b)

the Company shall commence, or there shall be commenced against the Company a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or there is commenced
against the Company any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company makes
a general assignment for the benefit of creditors; or the Company shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing.



2.2

If any Event of Default occurs, subject to any cure period, the full Principal
Amount, together with interest and other amounts owing in respect thereof to the
date of acceleration shall become, at the Holder’s election, immediately due and
payable in cash.  Upon payment of the full Principal Amount, together with
interest and other amounts owing in respect thereof, in accordance herewith,
this Debenture shall promptly be surrendered to or as directed by the Company.
 The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
 Such declaration may be rescinded and annulled by the Holder at any time prior
to payment hereunder and the Holder shall have all rights as a Debenture holder
until such time, if any, as the full payment under this Section shall have been
received by it.  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.



3.

Security

As security for the obligations of the Company to the Holder pursuant to this
Debenture, the Holder and the Company agree to enter into the General Security
Agreement.



4.

Conversion



4.1

At any time while the Principal Amount is outstanding, the Principal Amount then
outstanding (together with any accrued but unpaid interest thereon) (the
“Indebted Amount”) may be converted into units of the Company (each, a “Unit”)
at the option of the Holder for all but not less than all the Indebted Amount,
at any time until the Maturity Date.  Each Unit will be comprised of one common
share in the capital of the Company (each, a “Share”) and one non-transferable
share purchase warrant (each, a “Warrant”).  Each Warrant will entitle the
Holder to acquire an additional Share at the exercise price of $0.40 per Share
for a period of two years from the Closing Date.



4.2

The Holder shall effect a conversion by delivering to the Company a duly
completed and executed Notice of Conversion in the form attached hereto as
Schedule A (a “Notice of Conversion”), specifying the aggregate amount of the
Principal Amount to be converted and the date on which such conversion is to be
effected (a “Conversion Date”), which date shall not be more than ten (10) days
following the date of delivery of the Notice of Conversion.  If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that is five (5) days following the date of delivery of the Notice of
Conversion.



4.3

The number of Units issuable upon conversion of the Debenture shall be
determined by the quotient obtained by dividing (x) by (y) where (x) is equal to
the Indebted Amount being converted and (y) is $0.40 per Unit (the “Conversion
Price”), subject to adjustment as set out herein.





- 3 -






4.4

Not later than ten (10) Business Days after any Conversion Date, the Company
will deliver to the Holder certificates representing the number of Shares and
Warrants being issued, which certificates shall bear such restrictive legends
and trading restrictions as are required by applicable laws.



4.5

If the Company shall at any time or from time to time, while any Principal
Amount is still outstanding, effect a subdivision or consolidation of the
outstanding Shares, the Conversion Price in effect immediately before a
subdivision shall be proportionately decreased, and, conversely, the Conversion
Price in effect immediately before a consolidation shall be proportionately
increased.  Any adjustment under this Section 4.5 shall become effective at the
close of business on the date the subdivision or consolidation becomes
effective.



4.6

If at any time while any Principal Amount is outstanding, (i) the Company
effects any merger or combination of the Company with or into another entity,
(ii) the Company effects any sale of all or substantially all of its assets in
one or more transactions, (iii) any tender offer or exchange offer (whether by
the Company or another entity) is completed pursuant to which holders of Shares
are permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 4) (in any such case, a “Fundamental Change”), then, upon any
subsequent conversion of a Principal Amount, the Holder shall have the right to
receive, for each Unit that would have been issuable upon such conversion absent
such Fundamental Change, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Change if it had been, immediately prior to such Fundamental Change,
the holder of one Share (the “Alternate Consideration”).  If holders of Shares
are given any choice as to the securities, cash or property to be received in a
Fundamental Change, then the Holder shall be given the same choice as to the
Alternate Consideration it receives upon any conversion of this Principal Amount
following such Fundamental Change.  



4.7

Upon a conversion hereunder, the Company shall not be required to issue
certificates representing fractions of Shares and Warrants, and the Company
shall be entitled to round the number of Shares and Warrants down to the nearest
whole number. The Holder agrees to waive any rights or entitlements to
fractional Shares and Warrants that the Holder may have in connection with a
conversion hereunder.



5.

Notices

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, shall be in writing, sent by a
nationally recognized overnight courier service or by facsimile, addressed to
the Company, Attn: President at the facsimile telephone number or address of the
Company appearing on the books of the Company or such other address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile or email, sent by a nationally recognized
overnight courier service addressed to the Holder at the email or facsimile
telephone number or address of such Holder appearing on the books of the
Company, or if no such facsimile telephone number or address appears, at the
address of the Holder to which this Debenture was delivered.  Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:30 p.m. (Pacific Standard Time), (ii) the date after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile telephone number specified in this Section later than 5:30 p.m.
(Pacific Standard Time) on any date and earlier than 11:59 p.m. (Pacific
Standard Time) on such date, (iii) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.





- 4 -






6.

Definitions

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:



(a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a provincial legal holiday in the British Columbia or a day on which banking
institutions in the Province of British Columbia are authorized or required by
law or other government action to close.



(b)

“General Security Agreement” means the General Security Agreement to be entered
into between the Holder and the Company which secures the obligations of the
Company in favor of the Holder issued pursuant to the Debenture.



(c)

“Issue Date” shall have the meaning shown on the first page of this Debenture.



(d)

“Offering” has the meaning set out in the subscription agreement between the
Company and the Holder of even date.



(e)

“Outstanding Principal” has the meaning set out in Section 4 hereto.



(f)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.



(g)

 “Subscription Agreement” means the Subscription Agreement, dated as of May
____, 2016, to which the Company and the Holder are parties, as amended,
modified or supplemented from time to time in accordance with its terms.



7.

Replacement of Debenture if Lost or Destroyed

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.



8.

Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the Province of British Columbia,
without regard to the principles of conflicts of law thereof.



9.

Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture.  Any waiver
must be in writing.



10.

Usury





- 5 -




If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates applicable laws
governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.



11.

Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

STRONGBOW RESOURCES INC.






Per:

____________________________

Authorized Signatory








- 6 -




SCHEDULE “A”
NOTICE OF CONVERSION




The undersigned hereby irrevocably elects to convert all of the Indebted Amount
under the Debenture (the “Debenture”) dated May ____, 2016 between Strongbow
Resources Inc., a company incorporated pursuant to the laws of the State of
Nevada (the “Company”) and the undersigned, into Units according to the terms
and conditions of the Debenture, as of the date written below.  If Shares and
Warrants are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. Capitalized terms used herein and not
otherwise defined shall have the meanings set out in the Agreement. The
undersigned represents that, at the time of notice of conversion, all of the
representations and warranties contained in the Subscription Agreement between
the Company and the undersigned pursuant to which the Debenture was issued are
true and accurate.




The undersigned agrees to comply with applicable securities laws in connection
with any transfer of the aforesaid Debenture:

Conversion Date:


 

Applicable Conversion Price:

$

Aggregate amount of Principal Amount

$

Number of Shares and Warrants:


 

Register the Shares and Warrants in the following name and address:

 





 

Signature of the Holder:


 

Name:


 

Address for delivery of Shares and Warrants:


 





 

Phone Number:


 

Email Address:

 






